Citation Nr: 0929981	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from November 1968 
through April 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran contends that service connection is warranted for 
tinnitus because it is related to service.  Specifically, the 
Veteran testified in April 2009 that he has experienced 
tinnitus since service, when he regularly was exposed to loud 
noises from a jet engine while serving as a helicopter pilot 
and mechanic, resulting in acoustic trauma.  The Veteran's 
military occupational specialty (MOS) on his DD Form 214 is 
shown as a helicopter mechanic, with the related civilian 
occupation noted to be an aircraft engine mechanic.  His DD 
Form 214 also noted that he trained at Fort Wolters, Texas 
for 20 weeks, and Hunter Army Airfield for 16 weeks, both 
aviation training facilities.

The post-service medical evidence of record includes 
outpatient treatment records confirming that the Veteran 
currently experiences bilateral tinnitus, which was described 
as high pitched and steady.  The record also includes an 
April 2009 letter provided by V.H., PA-C, of the South King 
County VA community based outpatient clinic, opining that the 
Veteran had a history of tinnitus for many years, most likely 
due to acoustic trauma while serving as a pilot in the 
military.  No rationale was provided.  Further, the Board 
notes that this April 2009 opinion did not consider the 
service treatment records (STRs), nor did it take into 
account the June 2005 VA examination which found that in-
service noise exposure was not responsible for the Veteran's 
currently diagnosed hearing loss.

In this regard, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007), which held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
("[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.")  In this case, the Board finds that 
because the April 2009 letter contains only a conclusory 
opinion without any supporting data or medical explanation or 
analysis, further evidentiary development is required.

Specifically, a remand is necessary to afford the Veteran a 
VA audiological examination, which includes a nexus opinion 
on the question of whether he currently experiences tinnitus 
as a result of in-service acoustic trauma, as suggested by 
the April 2009 letter from V.H., PA-C discussed above.  The 
examiner should review the Veteran's testimony describing his 
acoustic trauma, and ringing in his ears during and 
immediately following discharge, and after taking into 
account all the evidence of record, including the STRs, and 
VA and private audiological examinations, the examiner should 
render an opinion as to whether it is at least as likely as 
not that the Veteran's currently diagnosed tinnitus is 
attributable to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, conducted by an 
audiologist with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current 
tinnitus is attributable to the Veteran's 
period of active military service.  The 
audiologist should include an opinion as 
to whether it is at least as likely as 
not that the Veteran's current tinnitus 
is attributable to military service, 
taking into consideration the Veteran's 
April 2009 testimony, which describes 
tinnitus beginning during service, in 
addition to the September 1998 private 
hearing examination, and the June 2005 VA 
examination.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  (Should 
the veteran fail to report for the 
examination, the medical nexus opinion 
should be sought based on a review of the 
record.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  



(CONTINUED ON NEXT PAGE)






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



              
_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




